If a commission be taken out in blank, the party may fill it up, and afterwards, if occasion require it, strike out the commissioner's name; but if the clerk fill up the commission, his act is that of the Court, and the party may not strike out the name of the commissioner and insert another.
Answer set aside.
* * * The "Observations on the Act of 1715, ch. 27, with a view to ascertain its proper construction," are to be found in 5 N.C. 22, in note b, to the case of Stanley v. Turner, and are therefore omitted here. *Page 201